Title: From James Madison to Thomas W. Gilmer and Horace W. Bramham, 3 November 1824
From: Madison, James
To: Gilmer, Thomas W.,Bramham, Horace W.


        
          Montpr. Nov. 3. 1824
        
        I beg you, Gentlemen, to make my acknowledgments to the Standing Committee of Albemarle for the obliging invitation Communicated by you: & to be assured that concurring with the Citizens of that County in all their grateful feelings towards Gen: La Fayette as so distinguished a Benefactor of our Country, I shall with particular pleasure join in the proposed manifestation of them at the University on friday next.
      